            Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 1 of 28




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 R2 Solutions LLC,
                                                           Civil Action No. 6:21-cv-628
                         Plaintiff,

 v.                                                            Jury Trial Demanded


 Expedia Group, Inc.,

                          Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff R2 Solutions LLC files this Complaint against Expedia Group, Inc. for

infringement U.S. Patent Nos. 7,698,329 (“the ’329 patent”), 8,190,610 (“the ’610 patent”), and

8,341,157 (“the ’157 patent”). The ’329 patent, ’610 patent, and ’157 patent are referred to

collectively as the “patents-in-suit.”

                                         THE PARTIES

       1.       Plaintiff R2 Solutions LLC (“R2 Solutions”) is a Texas limited liability company

with a place of business at 6136 Frisco Square Blvd, Ste. 400, Frisco, Texas 75034.

       2.       Defendant Expedia Group, Inc. (“Expedia Group”) is a Delaware corporation with

a principal place of business located at 1111 Expedia Group Way W., Seattle, WA 98119.

Expedia Group may be served with process through its registered agent, National Registered

Agents, Inc., located at 1911 Bryan Street, Ste. 900, Dallas, Texas 75201.

       3.       Expedia Group calls itself “one of the world’s largest online travel companies.”

See Expedia Group 2020 10-K at 2. It offers “a full range of travel and advertising services to its

worldwide customers through a number of consumer brands that target a variety of customer
            Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 2 of 28




segments and geographic regions.” Id. The brands include Brand Expedia, Hotels.com,

Travelocity, Vrbo, and Orbitz, among others. Id. Indeed, “[o]ver the past year, Expedia Group

shifted to an operating model relying on centralized technology, product, data engineering, and

data science teams” servicing all of its “business units.” Id. at 3. On information and belief,

each of the brands under the Expedia Group umbrella share and benefit from the platform’s

infrastructure, including data centers and search capabilities. See, e.g., Kayla Chance, 9 Things

You Didn’t Know About Working at HomeAway, https://blog.lifeatexpediagroup.com/

experiences/9-things-you-didnt-know-about-working-at-homeaway/ (explaining that because

HomeAway is part of Expedia Group, you get “access to lots of data”).

       4.       Individuals employed by Expedia Group (or its business units) work to align

products and services across all business units with the unified vision that Expedia Group directs:




LinkedIn Profile of Alison Franco, https://www.linkedin.com/in/alisonfranco.




                                                 2
             Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 3 of 28




LinkedIn Profile of Stephen Brieloff, https://www.linkedin.com/in/stephenbrieloff.

        5.       Furthermore, Expedia Group builds and maintains a variety of technology for use

by all of its brands:




LinkedIn Profile of Abhinav Agrawal, https://www.linkedin.com/in/abhinavag.




                                                 3
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 4 of 28




LinkedIn Profile of Anush Kumar, https://www.linkedin.com/in/anushk.




LinkedIn Profile of David Montague, https://www.linkedin.com/in/davidmontague.




                                             4
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 5 of 28




LinkedIn Profile of John Meakin, https://www.linkedin.com/in/john-meakin.




LinkedIn Profile of Marina Rubtsova, https://www.linkedin.com/in/rubtsova.




                                              5
            Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 6 of 28




       6.       The technology that Expedia Group develops and implements across all of its

brands and business units includes software accused of infringing the patents-in-suit, such as big

data tools involving Hadoop:




LinkedIn Profile of Om Tiwari, https://www.linkedin.com/in/otiwari.

       7.       Expedia Group also exercises control over the staffing of its brands. For example,

in 2020 Expedia Group announced that it would layoff 12 percent of its “direct workforce.”

Dennis Schaal, Expedia Group Begins Layoffs Targeting 12 Percent of Its Workforce, SKIFT

(Feb. 24, 2020), https://skift.com/2020/02/24/expedia-begins-layoffs-targeting-12-percent-of-its-

workforce/. The day after this announcement, Expedia Group business unit, Vrbo, terminated

dozens of employees in this District. Matthew Mershon, Employees Remain Optimistic

Following Layoffs at Expedia Group, VRBO Offices, https://spectrumlocalnews.com/

tx/austin/news/2020/03/06/employees-remain-optimistic-following-layoffs-at-expedia--vrbo-

                                                6
            Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 7 of 28




offices-#. One former employee explained that this was directly related to Expedia Group’s

transition to a centralized business model: “We all knew when we changed from a bunch of

companies within a group competing against each other to a more cooperative format throughout

the organization, there’d be some redundancies.” Id. Thus, Expedia Group business units do not

possess any particular independence. They make corporate decisions, like workforce size, at

Expedia Group’s direction and control.

       8.       Thus, based on information and belief, the Expedia Group portfolio of brands are

the agents, managing agents, and alter egos of Expedia Group.

       9.       On information and belief, Expedia Group has a regular and established place of

business in this District at 11920 Alterra Pkwy., Austin, Texas 78758:




https://www.builtinaustin.com/company/expedia-group. In addition to being the headquarters

for its VRBO unit, Expedia Group holds this location out as its own:




                                                7
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 8 of 28




https://spectrumlocalnews.com/tx/austin/news/2020/03/06/employees-remain-optimistic-

following-layoffs-at-expedia--vrbo-offices-#.

       10.    On information and belief, numerous Expedia Group employees work in the

Austin, Texas office:




https://www.linkedin.com/in/courtneyrobertscasto.




                                                8
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 9 of 28




https://www.linkedin.com/in/alyssaswhite.




                                            9
        Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 10 of 28




https://www.linkedin.com/in/evan-levin.

       11.    Some of the employees who currently list Expedia Group as their employer

previously listed “Vrbo” as their employer at the same location. These employees either

switched employer from HomeAway.com, Inc. (d/b/a. Vrbo), or these employees edited their

publicly-available LinkedIn profiles to show Expedia Group as their employer at the request of

Expedia Group.

                                              10
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 11 of 28




       12.     Expedia Group continues to engage lobbyists in this District to influence Texas

politics. See Ex. 1 at 160.

                                JURISDICTION AND VENUE

       13.     This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under 28 U.S.C. § 1331 (federal question

jurisdiction) and 28 U.S.C. § 1338 (jurisdiction over patent actions).

       14.     This Court has personal jurisdiction over Expedia Group in accordance with due

process and/or the Texas Long Arm Statute because, among other things, Expedia Group does

business in this State by, among other things, “recruit[ing] Texas residents, directly or through an

intermediary located in this state, for employment inside or outside this state.” TEX. CIV.

PRAC. & REM. CODE § 17.042(3):




https://lifeatexpediagroup.com/jobs?location=United%20States%20-%20Texas%20-%20Austin.




                                                11
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 12 of 28




       15.     Further, this Court has personal jurisdiction over Expedia Group because it has

engaged, and continues to engage, in continuous, systematic, and substantial activities within this

State, including the substantial marketing and sale of products and services within this State and

this District. Indeed, this Court has personal jurisdiction over Expedia Group because it has

committed acts giving rise to R2 Solutions’ claims for patent infringement within and directed to

this District, has derived substantial revenue from its goods and services provided to individuals

in this State and this District, and maintains regular and established places of business in this

District, including at least Expedia Group’s corporate offices in Austin.

       16.     Relative to patent infringement, Expedia Group (itself and through direct control

of its brands and business units) has committed, and continues to commit, acts in violation of 35

U.S.C. § 271, and has made, used, marketed, distributed, offered for sale, and/or sold infringing

products and services in this State, including in this District, and otherwise has engaged in

infringing conduct within and directed at, or from, this District.

       17.     Such infringing products and services include: (1) the Expedia Group data

analytics system built on Apache Hadoop (which, on information and belief, is used by all of the

Expedia Group brands and business units); (2) the Expedia.com search engine; and (3) the

Travelocity.com search engine. All such infringing systems are hereinafter referred to

collectively as the “Expedia Group Systems.” Such Expedia Group Systems have been, and

continue to be, made, offered for sale, distributed to, sold, and/or used in this District, and the

infringing conduct has caused, and continues to cause, injury to R2 Solutions, including injury

suffered within this District. These are purposeful acts and transactions in this State and this

District such that Expedia Group reasonably should know and expect that it could be haled into

this Court because of such activities.



                                                  12
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 13 of 28




       18.     On information and belief, Expedia Group customers use Expedia Group search

engines in this District in an infringing manner. For example, customers and users in this

District search for content on Travelocity.com and, in so doing, exert control over the computer

readable medium that is capable of executing the methods described in the claims of the ’157

patent. See, e.g., Ex. 7 at Slides 5–8 (“receiving, over a network, a query from a user”). Search

results are transmitted for display on the customer’s or user’s web browser using network

infrastructure in this District. Such Expedia Group customers and users in this District obtain

beneficial enjoyment of the Travelocity.com search engine. See, e.g., Ex. 7 at Slide 31

(“transmitting the result, over the network, to the user”).

       19.     Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because

Expedia Group has regular and established places of business in this District and has committed,

either directly or through its agents and alter egos, acts of infringement in this District. Expedia

Group’s regular and established places of business in this District include, at least, its Austin,

Texas corporate offices. Indeed, Expedia Group conducts business in this District, including

marketing and offering the Expedia Group Systems to customers located in this District.

Expedia Group’s activities, or the actions of the Expedia Group Systems, in the District satisfy

one or more elements claimed in, and by, the patents-in-suit.

                                         BACKGROUND

       20.     The patents-in-suit were filed by Yahoo! Inc. (“Yahoo!”) between 2006 and 2009.

At the time, Yahoo! was a leading Internet communications, commerce, and media company.

Yahoo! invested billions of dollars in research and development over this period, filing hundreds

of patent applications each year to cover the innovative computing technologies emerging from

its expansive research and development efforts.



                                                  13
          Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 14 of 28




         21.   Yahoo! began as a directory of websites that two Stanford graduate students

developed as a hobby. The name “Yahoo” stands for “Yet Another Hierarchical Officious

Oracle,” a nod to how the original Yahoo! database was arranged hierarchically in layers of

subcategories. From this initial database, Yahoo! would develop and promulgate numerous

advancements in the field of data storage and recall.

         22.   For example, in 1995, Yahoo! introduced Yahoo! Search. This software allowed

users to search the Yahoo! directory, making it the first popular online directory search engine.

This positioned Yahoo! as the launching point for most users of the World Wide Web. By 1998,

Yahoo! had the largest audience of any website or online service.

         23.   However, the early iterations of Yahoo! Search did not operate like a modern

search engine because Yahoo! Search was only a directory. Yahoo! Search first integrated a

Web crawling engine in 2000. Yahoo! Search used Google’s Web crawling engine from 2000–

2004. During this time, Yahoo! was developing its own Web search technologies. Yahoo!

deployed its own Web crawler in early 2004. The engine, known as Slurp, allowed Yahoo! to

collect documents from the Web and build a searchable index. The patents-in-suit relate to

innovations associated with Yahoo! Search that were developed and implemented during this

period, which enabled Yahoo! to become Google’s biggest competitor in the search engine

space.

                                   THE PATENTS-IN-SUIT

         24.   The ’329 patent is entitled, “Method for Improving Quality of Search Results by

Avoiding Indexing Sections of Pages.” The ’329 patent lawfully issued on April 13, 2010 and

stems from U.S. Patent Application No. 11/652,356, which was filed on January 10, 2007. A

copy of the ’329 patent is attached hereto as Ex. 2.



                                                14
          Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 15 of 28




         25.     The ’610 patent is entitled, “MapReduce for Distributed Database Processing.”

The ’610 patent lawfully issued on May 29, 2012 and stems from U.S. Patent Application No.

11/539,090, which was filed on October 5, 2006. A copy of the ’610 patent is attached hereto as

Ex. 3.

         26.     The ’157 patent is entitled, “System and Method for Intent-Driven Search Result

Presentation.” The ’157 patent lawfully issued on December 25, 2012 and stems from U.S. Patent

Application No. 12/533,299, which was filed on July 31, 2009. A copy of the ’157 patent is

attached hereto as Ex. 4.

         27.     R2 Solutions is the owner of the patents-in-suit with all substantial rights,

including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

         28.     The specifications of the patents-in-suit disclose shortcomings in the prior art and

then explain, in detail, the technical way the claimed inventions resolve or overcome those

shortcomings. And, accordingly, the claims of the patents-in-suit are directed to patent eligible

subject matter under 35 U.S.C. § 101. They are not directed to abstract ideas, and the

technologies covered by the claims consist of ordered combinations of features and functions

that, at the time of invention, were not, alone or in combination, well-understood, routine, or

conventional.

         29.     The ’329 patent explains that nefarious parties can trick traditional search engines

“into recalling documents and inflating their ranking” using techniques known as “search engine

spamming.” ’329 patent at 2:6–8. For example, spamming may be used to “trick search engine

ranking algorithms into recalling and highly ranking documents that contain . . . sponsored links

to a web merchant.” Id. at 2:8–11. The result is that search results for many queries include



                                                  15
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 16 of 28




irrelevant content that the querier did not desire. Id. at 2:14–17. The specification offers an

illustration involving a user shopping for a camera:

       A typical example of search engine spam is when a user tries to search for the
       terms “digital camera reviews” and expects to find pages which review various
       models of digital cameras, detailing performance specifications, sample images
       and reviewer pros and cons list. Having this expectation when the user clicks on a
       link for one of the results, the user is instead led to a page that contains nothing
       but a plethora of keywords and links to other stores where he can buy the camera.
Id. at 2:18–27. Thus, “there is need for mechanisms that prevent hiding of search engine spam

but yet allow webmasters to designate page content that should not be indexed.” Id. at 2:34–37.

       30.     The specification describes a novel approach to achieve this goal:

       As a crawler examines an individual document, one of the attributes that can be
       considered is section structure. In examining the various sections, the crawler
       identifies sections to ignore, that is, to not index in search engine indexes and or
       otherwise use for recalling the document. Such sections are referred to herein as
       “no-recall sections.” Those portions that are indexed for recalling are referred to
       as recall sections. In an embodiment, a crawler ignores no-recall sections
       demarcated by, for example, a tag. In another embodiment a no-recall section may
       be identified by analyzing section content rather than examining only delimiters.
       The terms inside no-recall sections do not contribute to the document term
       frequency counts and are not used for recalling the documents in response to
       search engine queries. However the no-recall sections are included as input to
       forms of analysis of the document that affect, for example, the document’s
       ranking. Links inside the no-recall sections as well as the rest of the document
       may be followed in order to discover new content. The document may be
       analyzed for the amount of advertisements or other features in its entirety.
       Therefore, terms inside the no-recall sections can affect document ranking.




                                                 16
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 17 of 28




Id. at 3:7–27. This prevents nefarious parties from hiding search engine spam because pages

with “copious amounts of advertisements, or low quality links, will be readily identified and

ranked accordingly.” Id. at 3:28–31.

       31.     Claim 1 of the ’329 patent embodies this solution:

               A method, comprising:
               ranking a plurality of documents recalled by a search engine for a query;
               wherein the plurality of documents contain certain documents, each
       document of said certain documents containing at least one section that is not
       used by said search engine for recall and one or more sections that are used by
       said search engine for recall;
               wherein ranking a plurality of documents includes ranking said plurality
       of documents based, at least in part, on the at least one section of said certain
       documents not used by said search engine to recall documents; and;
               wherein the method is performed by one or more computing devices.
(emphasis added).

       32.     The claimed method of indexing pages improves navigation of the World Wide

Web by increasing the relevance of search results and thwarting nefarious Web users seeking to

game Web query rankings. See, e.g., id. at 1:67–2:17. By improving the functionality of the

search engines, the claimed invention is necessarily rooted in the improvement of computer

functionality rather than economic or other tasks for which a computer is used in its ordinary

capacity. For example, by not ignoring no-recall sections when ranking the documents, the

claimed invention prevents a document from being “designed so that content that increases recall

and/or ranking potential is placed in the recall section and content that diminishes high ranking

potential is hidden in a no-recall section.” Id. at 4:1–9. This allows “[a]ll the attributes in all of

the sections of a document such as ‘links’, frequency of terms, coloring, font, etc.” to be

considered in the spam and relevancy analyses. Id. at 4:13–16. The result is that a search engine

                                                  17
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 18 of 28




can “affect the recall and ranking of documents to more accurately reflect relevance of the

documents to search engine queries.” Id. at 3:1–3.

       33.        Relative to the ’610 patent, the specification explains, for example, that

“conventional MapReduce implementations do not have facility to efficiently process data from

heterogeneous sources” and that “it is impractical to perform joins over two relational tables that

have different schemas.” ’610 patent at 3:9–20. To solve these problems, the ’610 patent

discloses an invention where user-configurable MapReduce functions are applied to data from

heterogeneous data sources (having different schema), followed by application of a reduce

function on intermediate data based on a common key. As the specification explains:

                  [T]he MapReduce concept may be utilized to carry out map processing
       independently on two or more related datasets (e.g., related by being characterized
       by a common key) even when the related data sets are heterogeneous with respect
       to each other, such as data tables organized according to different schema. The
       intermediate results of the map processing (key/value pairs) for a particular key
       can be processed together in a single reduce function by applying a different
       iterator to intermediate values for each group. In this way, operations on the two
       or more related datasets may be carried out more efficiently or in a way not even
       possible with the conventional MapReduce architecture.
Id. at 8:47–58.

       34.        Such a solution is embodied, for example, in Claim 1 of the ’610 patent:

                  A method of processing data of a data set over a distributed system,
       wherein the data set comprises a plurality of data groups, the method comprising:
                  partitioning the data of each one of the data groups into a plurality of data
       partitions that each have a plurality of key-value pairs and providing each data
       partition to a selected one of a plurality of mapping functions that are each user-
       configurable to independently output a plurality of lists of values for each of a set
       of keys found in such map function’s corresponding data partition to form


                                                   18
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 19 of 28




       corresponding intermediate data for that data group and identifiable to that data
       group, wherein the data of a first data group has a different schema than the
       data of a second data group and the data of the first data group is mapped
       differently than the data of the second data group so that different lists of values
       are output for the corresponding different intermediate data, wherein the different
       schema and corresponding different intermediate data have a key in common;
       and
               reducing the intermediate data for the data groups to at least one output
       data group, including processing the intermediate data for each data group in a
       manner that is defined to correspond to that data group, so as to result in a
       merging of the corresponding different intermediate data based on the key in
       common,
               wherein the mapping and reducing operations are performed by a
       distributed system.
(emphasis added).

       35.     The inventions described and claimed in the ’610 patent improve the speed,

efficiency, effectiveness, and functionality of computer systems. Moreover, the inventions

provide an improvement in computer functionality rather than economic or other tasks for which

a computer is used in its ordinary capacity. For example, the ’610 patent states that the disclosed

inventions “enhance[] the utility of the MapReduce programming methodology.” Id. at Abstract,

1:31–33, 1:66–2:2.

       36.     The ’610 patent specification goes on to explain that “[t]he intermediate results of

the map processing (key/value pairs) for a particular key can be processed together in a single

reduce function by applying a different iterator to intermediate values for each group.” Id. at

Abstract, 1:37–39, 2:4–8. And the specification discusses the use of multiple processors to

perform processing functions in parallel. See id. As a result, computer functionality is

improved. Id. at 1:42–44.

                                                 19
          Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 20 of 28




         37.      Additionally, the claimed inventions provide for more dynamic, customizable,

and efficient processing of large sets of data. See, e.g., id. at 2:58–61, 4:18–22. The inventions

provide optimization, which increases efficiency and reduces processor execution time. See id.

at 2:64–67 (explaining that the claimed invention “can make the processing of the output data

more efficient and/or convenient”). As the specification describes, the combiner function in the

claimed invention “helps reduce the network traffic and speed up the total execution time.” Id. at

3:1–8.

         38.      The specification also discusses the use of configurable settings to reduce

processing overhead. See, e.g., id. at 4:60–62, 5:33–39.

         39.      Finally, the ’157 patent explains that if, as in the case of traditional search

engines, the “engine simply regards a web query as, for example, a ‘bag of words’, the search

engine will search for web pages and other data objects (e.g., images, audio files, text files) that

contain, or are otherwise associated with, the individual words within the query.” ’157 patent at

4:1–5. However, simply treating a user query as a “bag of words” may yield results that do not

align with the purpose of the user’s search. Thus, the specification teaches:

         When a user submits a query to a web search service such as the Yahoo! or
         Google search services, the user generally has some intent. The user’s intent may
         simply be to explore information available on the web relating to one or more
         topics, for example, a user may simply wish to browse web sites relating to
         “rainforests” without having any specific purpose in mind. Commonly, however,
         a user has a more focused purpose in mind. By entering a “rainforest” query, a
         user may wish to obtain information on traveling to a rainforest, or on purchasing
         CDs or books having rainforests as a subject or purchasing rainforest themed
         merchandise such as clothing or accessories.
Id. at 3:46–57.



                                                    20
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 21 of 28




        40.      While other search engines existing at the time could tailor search results by

ranking the results and displaying each result with a title and brief abstract taken from the

document, the ’157 patent explains how “results could be significantly enhanced if the likely

intent of the query is known.” Id. at 4:16–17. Rather than return all documents having matching

keywords—i.e., by using traditional indexing methods—a narrower set of results can be returned

if the search results are “ranked such that results that are more relevant to the user’s intent appear

at or near the top of the search results.” Id. at 4:17–19. Interpretation of the result set is further

improved because the results display may be customized based on the user’s search intent. See

id. at 19–26.

        41.      Indeed, the claims of the ’157 patent provide just such a solution to the problem

of identifying relevant search results using traditional document indexing methods. For example,

Claim 1 of the ’157 patent discloses a method comprising:

    receiving, over a network, a query from a user, the query comprising at least one
        query token;
    analyzing the query, using at least one computing device, to identify at least one
        query keyword;
    determining, at least the one computing device, a plurality of intents from the at least
        one keyword, each of the plurality of intents indicates a type of information
        regarding the query keyword that is likely to be desired by a user submitting the
        query;
    classifying the query, using the at least one computing device, into at least one of the
        plurality of intents;
    identifying, using the at least one computing device, a plurality of data objects
        available over the network that match the at least one query keyword;
    assigning, using the at least one computing device, at least one of the plurality of
        intents to at least some of the plurality of data objects;
    ranking, using the at least one computing device, the plurality of data objects;

                                                  21
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 22 of 28




   building a result, using the at least one computing device, using the ranked plurality
       of data objects, the result comprises a plurality of display entries, at least one
       display entry customized to a respective assigned intent is constructed for each
       of the ranked plurality of data objects; and
   transmitting the result, over the network, to the user.
(emphasis added).

       42.       The inventions described and claimed in the ’157 patent improve the speed,

efficiency, effectiveness, and functionality of computer systems. Moreover, the inventions

provide an improvement in computer functionality rather than economic or other tasks for which

a computer is used in its ordinary capacity. For example, by ranking documents based on intent,

rather than using “a traditional {query,document} score,” the probability is greater that a relevant

result will be in the final result set presented to the user. See id. at 12:7–22. This reduces the

number of queries that must be processed in order to return relevant results to the user. As a

result, the processor is free to allocate more resources to other tasks.

       43.       In essence, each of the patents-in-suit relates to novel and non-obvious inventions

in the fields of search engines, database structures, and graphical user interfaces.

                                     COUNT I
                       INFRINGEMENT OF U.S. PATENT NO. 7,698,329

       44.       R2 Solutions incorporates paragraphs 1–24, 27–32, and 43 herein by reference.

       45.       This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       46.       R2 Solutions is the owner of the ’329 patent with all substantial rights to the ’329

patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringements.




                                                  22
          Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 23 of 28




         47.    The ’329 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

Direct Infringement (35 U.S.C. § 271(a))

         48.    Expedia Group has directly infringed and continues to directly infringe one or

more claims of the ’329 patent in this District and elsewhere in Texas and the United States.

         49.    To this end, Expedia Group has infringed and continues to infringe, either using

its own name or under the banner of its brands and business units, at least claims 1 and 4–5 of

the ’329 patent by, among other things, making, offering to sell, selling, testing and/or using the

Expedia.com search engine.

         50.    Attached hereto as Ex. 5, and incorporated herein by reference, is a representative

claim chart detailing how Expedia Group infringes the ’329 patent.

         51.    Expedia Group is liable for its infringements of the ’329 patent pursuant to 35

U.S.C. § 271.

Damages

         52.    R2 Solutions has been damaged as a result of Expedia Group’s infringing conduct

described in this Count. Expedia Group is, thus, liable to R2 Solutions in an amount that

adequately compensates it for Expedia Group’s infringements, which, by law, cannot be less than

a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C.

§ 284.

                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 8,190,610

         53.    R2 Solutions incorporates paragraphs 1–23, 25, 27–28, 33–38, and 43 herein by

reference.




                                                23
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 24 of 28




       54.       This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       55.       R2 Solutions is the owner of the ’610 patent with all substantial rights to the ’610

patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

       56.       The ’610 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

Direct Infringement (35 U.S.C. § 271(a))

       57.       Expedia Group has directly infringed and continues to directly infringe one or

more claims of the ’610 patent in this District and elsewhere in Texas and the United States.

       58.       To this end, Expedia Group has infringed and continues to infringe, either using

its own name or under the banner of its brands and business units, at least claims 1–5, 17–21,

33–34, and 40–41 of the ’610 patent by, among other things, making, offering to sell, selling,

testing and/or using the Expedia Group data analytics system built on Apache Hadoop.

       59.       Attached hereto as Ex. 6, and incorporated herein by reference, is a representative

claim chart detailing how Expedia Group infringes the ʼ610 patent.

       60.       Expedia Group is liable for its infringements of the ’610 patent pursuant to 35

U.S.C. § 271.

Damages

       61.       R2 Solutions has been damaged as a result of Expedia Group’s infringing conduct

described in this Count. Expedia Group is, thus, liable to R2 Solutions in an amount that

adequately compensates it for Expedia Group’s infringements, which, by law, cannot be less than




                                                  24
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 25 of 28




a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. §

284.

                                    COUNT III
                       INFRINGEMENT OF U.S. PATENT NO. 8,341,157

       62.       R2 Solutions incorporates paragraphs 1–23, 26–28, and 39–43 herein by reference.

       63.       This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       64.       R2 Solutions is the owner of the ’157 patent with all substantial rights to the ’157

patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringements.

       65.       The ’157 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

Direct Infringement (35 U.S.C. § 271(a))

       66.       Expedia Group has directly infringed and continues to directly infringe, either

using its own name or under the banner of its brands and business units, one or more claims of

the ’157 patent in this District and elsewhere in Texas and the United States.

       67.       To this end, Expedia Group has infringed and continues to infringe, either by

itself or via an agent, at least claims 1–5 and 11 of the ’157 patent by, among other things,

making, offering to sell, selling, testing and/or using the Travelocity.com search engine.

       68.       Attached hereto as Ex. 7, and incorporated herein by reference, is a representative

claim chart detailing how Expedia Group infringes the ʼ157 patent.

       69.       Expedia Group is liable for its infringements of the ’157 patent pursuant to 35

U.S.C. § 271.




                                                  25
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 26 of 28




Indirect Infringement (35 U.S.C. § 271(b), (c))

       70.     Expedia Group has knowledge of the ’157 patent at least based on the filing and

service of this Complaint.

       71.     Despite having knowledge of the ’157 patent, Expedia Group has specifically

intended, and continues to specifically intend, for persons (including its customers and end users)

to access the Travelocity.com website and use the Travelocity.com search engine (which is

stored on one or more computer readable media) such that those persons (including customers

and end users) infringe claim 2 of the ’157 patent. This is evident when Expedia Group

encourages and instructs persons (including customers and end users) in the use and operation of

the Expedia Group application, including the use of the search feature.

       72.     In particular, despite having knowledge of the ’157 patent, Expedia Group has

provided, and continues to provide, instructional materials that specifically teach and encourage

persons (including customers and end users) to use the Travelocity.com website in an infringing

manner. See, e.g., https://www.travelocity.com/ (prominently placing the search bar on the home

page, and beckoning users to “search by destination, accommodations, or landmark” by placing

the phrase “Where are you going?” in the search bar); see also Reid Bramblett, The New "Big

Three" of Travel Search Engines: Competition Dies, FROMMER’S, https://www.frommers.com/

tips/airfare/the-new-big-three-of-travel-bookings-competition-dies-among-search-engines-too

(“Now when you search Travelocity, the results are identical to those at Expedia Group, which

means all Travelocity really brings to the table is one highly annoying gnome.”). By providing

such instructions, Expedia Group knows (and has known), or should know (and should have

known), that its actions have actively induced, and continue to actively induce, infringement.

Expedia Group is, thus, liable for induced infringement under 35 U.S.C. § 271(b).



                                                26
         Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 27 of 28




Damages

       73.     R2 Solutions has been damaged as a result of Expedia Group’s infringing conduct

described in this Count. Expedia Group is, thus, liable to R2 Solutions in an amount that

adequately compensates it for Expedia Group’s infringements, which, by law, cannot be less than

a reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. §

284.

                               DEMAND FOR A JURY TRIAL

       R2 Solutions demands a trial by jury on all issues triable of right by jury pursuant to Rule

38 of the Federal Rules of Civil Procedure.

                                    PRAYER FOR RELIEF

       R2 Solutions respectfully requests that this Court enter judgment in its favor and grant the

following relief:

       (i)     Judgment and Order that Expedia Group has directly infringed one or more claims

               of each of the patents-in-suit;

       (ii)    Judgment and Order that Expedia Group has indirectly infringed one or more

               claims of the ’157 patent;

       (iii)   Judgment and Order that Expedia Group must pay R2 Solutions past and future

               damages under 35 U.S.C. § 284, including supplemental damages arising from

               any continuing, post-verdict infringement for the time between trial and entry of

               the final judgment, together with an accounting, as needed, as provided under 35

               U.S.C. § 284;

       (iv)    Judgment and Order that Expedia Group must pay R2 Solutions reasonable

               ongoing royalties on a go-forward basis after Final Judgment;



                                                 27
        Case 6:21-cv-00628-ADA Document 1 Filed 06/17/21 Page 28 of 28




      (v)     Judgment and Order that Expedia Group must pay R2 Solutions pre-judgment and

              post-judgment interest on the damages award;

      (vi)    Judgment and Order that Expedia Group must pay R2 Solutions’ costs;

      (vii)   Judgment and Order that the Court find this case exceptional under the provisions

              of 35 U.S.C. § 285 and accordingly order Expedia Group to pay R2 Solutions’

              attorneys’ fees; and

      (viii) Such other and further relief as the Court may deem just and proper.


Dated: June 17, 2021                               Respectfully submitted,


                                                   /s/ Edward R. Nelson III
                                                   EDWARD R. NELSON III
                                                   STATE BAR NO. 00797142
                                                   BRENT N. BUMGARDNER
                                                   STATE BAR NO. 00795272
                                                   CHRISTOPHER G. GRANAGHAN
                                                   STATE BAR NO. 24078585
                                                   HILL BRAKEFIELD
                                                   STATE BAR NO. 24110604
                                                   NELSON BUMGARDNER ALBRITTON PC
                                                   3131 West 7th Street, Suite 300
                                                   Fort Worth, Texas 76107
                                                   817.377.9111
                                                   ed@nbafirm.com
                                                   brent@nbafirm.com
                                                   chris@nbafirm.com
                                                   hill@nbafirm.com

                                                   COUNSEL FOR
                                                   PLAINTIFF R2 SOLUTIONS LLC




                                              28
